KINKADE, J.
1. Section 4427, General Code, requires every physician to report to the health officer within whose jurisdiction such person is found, any case of contagious disease such as smallpox, which he knows exists or has reason to suspect exists in any patient to whom he renders medical treatment.
2. It is the duty of a physician who is treating a patient afflicted with smallpox to exercise ordinary care in giving notice of -the existence of such contagious disease to other persons who axe known by the physician to be in dangerous proximity to such patient; and a failure to discharge this duty will constitute negligence on the part of the physician available to any person in the recovery of damages resulting directly and proximately from such neglect on the part of the physician.
3. In a case where the evidence tends to prove that a contagious disease such as smallpox was present in the doctor’s patient, and that the symptoms and conditions attending were such as to challenge .the doctor’s attention thereto, it is the duty of the trial court, when so requested, to- properly charge the jury as to the doctor’s obligations in that respect, and a refusal so to charge will constitute prejudicial error.
(Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.